DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 04/23/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2020 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 5, the recitation of “the position A” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --the portion A--. Additionally, the recitation of “a portion A where a radially outer side is in contact with the inner flow path; and a portion B where a radially outer side is in contact with the outer flow path” further render the claim indefinite because it is unclear how the outer side, i.e. the outer surface of the inner cylinder, of the respective portions A and B can contact a flow path when a flow path is just an empty space. Stated differently, it is unclear how a hard surface can contact an empty space. For examination purposes the recitation is interpreted as --a portion A where a radially outer side is in contact with the fluid in the inner flow path; and a portion B where a radially outer side is in contact with the fluid in the outer flow path--.
Claims 6 is rejected based on its dependency from claim 5.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. - (US2018/0066560 - cited by applicant), hereinafter referred to as “Kawaguchi”.

Regarding Claims 1 and 7-10, Kawaguchi discloses (Figures 1-2) a flow path structure (10) of a heat exchanger (100), comprising: 
an inner cylinder (11) through which a first fluid (E, Figure 2) can flow, the inner cylinder being configured to be capable of housing a heat recovery member (1, i.e. honeycomb absorbing heat from exhaust gases flowing therein, per Paragraph 0034, lines 1-6); 
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to define flow path 16, as shown in Figures 1-2) such that a second fluid (F, Figure 2) can flow between the outer cylinder and the inner cylinder (along flow path 16, as shown in Figure 2); and 
an intermediate cylinder (12) disposed between the inner cylinder and the outer cylinder (as shown in Figure 1), the intermediate cylinder partitioning a flow path for the second fluid into an inner flow path (16a) and an outer flow path (16b), 
(17, per Paragraphs 0033 & 0039, lines 23-27 & 1-3 respectively) that are communicated in a radial direction (radial fluid communication between the inner and outer flow paths).
Kawaguchi fails to explicitly disclose the arrangement of the communication holes in the intermediate cylinder as claimed.
Kawaguchi does however teach that up to a thousand communication holes may be provided in the portion of the intermediate cylinder that covers the honeycomb structure, i.e. the heat recovery member, and that the total opening area of the communication holes, i.e. the sum of the areas of all of the communication holes, must not exceed fifty percent of the total area of the intermediate cylinder covering the heat recovery member for the purpose of making it possible to control the switching between suppression and promotion of heat exchange (per Paragraphs 0039 & 0042, lines 1-13 & 1-6). Given that the portion of the intermediate cylinder covering the heat recovery member spans axially and circumferentially, a skilled artisan would have recognized that the arrangement of the communications holes can be set regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder as to achieve the intended purpose of enabling control of the switching between suppression and promotion of heat exchange.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to arrange the communications holes regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder, a person of ordinary skill has a good reason to pursue the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Kawaguchi, by trying to arrange the communication holes in an axial direction of the intermediate cylinder as to claim 1, by trying to arrange the communication holes in three or more rows in the axial direction of the intermediate cylinder as to claim 7, by trying to arrange the communication holes in six rows or more in a circumferential direction of the intermediate cylinder as to claim 8, by trying to arrange the communication holes at a central portion in the axial direction of the intermediate cylinder as to claim 9, and by trying to arrange the communication holes at substantially equal intervals in both the axial direction and the circumferential direction of the intermediate cylinder as to claim 10, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 11, Kawaguchi as modified teaches a heat exchanger (100), comprising the flow path structure of the heat exchanger according to claim 1 (in the manner set forth in claim 1 above).
Regarding Claim 12, Kawaguchi as modified teaches the heat exchanger according to claim 11 and further teaches wherein the heat exchanger further comprises the heat recovery member (1, as set forth in claim 1 above); and wherein the heat recovery member is a honeycomb structure (per Paragraph 0033, line 3) comprising partition walls (3), the partition walls defining a plurality of cells (2) each extending from a first end face (first longitudinal end face, i.e. face of 1 along the plane of the paper in Figure 1) to a second end face (the other longitudinal end face, i.e. face of 1 along the plane of the paper opposite to that visible in Figure 1).
Regarding Claim 13, Kawaguchi as modified teaches the heat exchanger according to claim 12 and further teaches wherein the intermediate cylinder has a higher length in an axial direction than that of the honeycomb structure (as suggested in Paragraph 0039, lines 1-3, since the communications holes in the intermediate cylinder only occupy a portion of the intermediate cylinder that covers the honeycomb structure, in other words, such a clarification would not be necessary if the intermediate cylinder is shorter than the honeycomb structure).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 1 above, in view of Burne et al. - (US3339260), hereinafter referred to as “Burne”.

Regarding Claim 2, Kawaguchi discloses the flow path structure of the heat exchanger according to claim 1 but fails to teach wherein the intermediate cylinder is 
However, Burne teaches (Figures 1-3) a heat exchanger (Figure 1) comprising a cylindrical pipe-in-pipe arrangement (Figures 2-3) in which a first pipe (15) surrounds a second pipe (16). In particular, Burne teaches wherein the first pipe is held by the second pipe via spacers (17) provided at both ends of the first pipe in the axial direction (as shown in Figure 2). A skilled artisan would have recognized that while the spacers seal the longitudinal ends of the annulus formed between the two pipes (per Column 3, lines 6-8) these seals would also allow to secure the two pipes in their concentric arrangement while ensuring that the annulus for fluid flow is preserved, ultimately ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by holding the intermediate cylinder by the inner cylinder via spacers provided at both ends of the intermediate cylinder in the axial direction, as taught by Burne, for the purpose of allowing a secure arrangement of the two pipes in their concentric arrangement while ensuring that the annulus for fluid flow is preserved, ultimately ensuring proper operation of the heat exchanger.  
Regarding Claim 3, Kawaguchi discloses the flow path structure of the heat exchanger according to claim 2 and further teaches wherein each of the spacers has a three-dimensional structure (as shown in Burne’s Figures 1-3, i.e. having a height, a width, and a thickness).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 1 above, in view of Wakatsuki - (US2018/0128415), hereinafter referred to as “Wakatsuki”.

Regarding Claim 4, Kawaguchi discloses the flow path structure of the heat exchanger according to claim 1 but fails to teach wherein both ends of the intermediate cylinder in the axial direction are connected to the inner cylinder having an increased diameter.
However, Wakatsuki teaches (Figure 3) a heat exchanger (10) comprising a cylindrical pipe-in-pipe arrangement (Figures 3-4) in which a first pipe (60) surrounds a second pipe (70). In particular, Wakatsuki teaches wherein both ends (ends of 60 at joints 71 & 79) of the first pipe in the axial direction are connected to the inner pipe having an increased diameter (increased diameter of pipe 70 at joints 71 & 79). A skilled artisan would have recognized that the arrangement would allow for the securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while, in the case of Wakatsuki, also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by connecting both ends of the intermediate cylinder in the axial direction to the inner cylinder having an increased diameter, as taught by Wakatsuki, for the purpose of securing of the two pipes to each other as to ensure structural integrity of the heat .  

Allowable Subject Matter
Claim 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein “a thickness of the inner cylinder at the position A is lower than that of the inner cylinder at the portion B”. The closest prior art of record is Kawaguchi as modified in the manner set forth above. Although Kawaguchi as modified teaches the majority of claim 5 limitations, including wherein the inner cylinder has: a portion A (at least the portions of the inner cylinder that that do not face the plurality of communications holes) where a radially outer side (outer surface of the inner cylinder) is in contact with the fluid in the inner flow path (as shown in Kawaguchi’s Figure 1 where the outer surface of the inner cylinder faces the inner flow path 16a and thus contacts the fluid in the inner flow path); and a portion B (at least the portions of the inner cylinder directly opposite to, i.e. that directly face, the respective one of the communication holes) where a radially outer side is in contact with the outer flow path (as shown in Kawaguchi’s Figure 1 where the outer surface of the inner cylinder directly faces the outer flow path 16b through the communication holes and thus contacts, indirectly through the fluid in the inner fluid path, the fluid in the outer flow path), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “a thickness of the inner cylinder at the position A is lower than that of the inner cylinder at the portion B” as claimed in claim 5, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the dependent claim 5. Claim 6 depends on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. - (US 20110168369 A1) - 20110714, teaches a heat exchanger.
Burgers et al. - (US 20110302910 A1) - 20111215, teaches an annular heat exchanger.
Kinder et al. - (US 20120222845 A1) - 20120906, teaches a coaxial gas-liquid heat exchanger with thermal expansion connector.
Suzuki et al. - (US 20120247732 A1) - 20121004, teaches a heat exchanger.
Azuma et al. - (US 20130000286 A1) - 20130103, teaches an engine exhaust gas heat exchanger and energy supplying device using the same.
Kim et al. - (US 20130133855 A1) - 20130530
Miyazaki et al. - (US 20130213620 A1) - 20130822, teaches a heat exchanger element.
Yoshida et al. - (US 20130248159 A1) - 20130926, teaches a heat conduction member.
Suzuki et al. - (US 20140020877 A1) - 20140123, teaches a heat exchanger element and heat exchanger.
Chang - (US 20140110095 A1) - 20140424, teaches a heat-dissipating apparatus.
Yanachi et al. - (US 20150241132 A1) - 20150827, teaches a double pipe heat exchanger and refrigeration cycle device.
Tokuda et al. - (US 20160003550 A1) - 20160107, teaches a heat exchanger.
Ichiyanagi et al. - (US 20160341489 A1) - 20161124, teaches an exhaust waste heat recovery device.
Fukami et al. - (US 20170122161 A1) - 20170504, teaches an engine exhaust apparatus.
Ichiyanagi et al. - (US 20170191401 A1) - 20170706, teaches an exhaust gas heat recovery device and manufacturing method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763